Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 19, 2021

The Court of Appeals hereby passes the following order:

A21A1185. EVA MAE PRESCOTT AS TRUSTEE OF THE WALTER E. AND
    EVA MAE PRESCOTT LIVING TRUST et al. v. GEORGIA POWER
    COMPANY.

      This case began in May 2013 as a condemnation action filed by Georgia Power
Company against multiple condemnees, including Walter E. Prescott, Charles R.
Prescott, and James A. Prescott (“the Prescott Condemnees”).1 A jury decided the
amount to be paid to the Prescott Condemnees and thereafter, the Prescott
Condemnees filed a motion for new trial. On January 5, 2021, the trial court entered
an order denying the motion for new trial. On February 5, 2021, the Prescott
Condemnees filed their notice of appeal. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the order or
judgment to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon this Court. Rowland
v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, the Prescott Condemnees
filed their notice of appeal 31 days after the trial court’s order.




      1
        James and Walter Prescott died during the proceedings, and representatives
of the estates were substituted as parties.
Consequently, this appeal is untimely and is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                      Clerk’s Office,
                              Atlanta,____________________
                                        04/19/2021
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                             , Clerk.